NUMBER 13-12-00636-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

STRATEGIC FUTURE INVESTMENTS, L.L.C.
AND JUANITA INEZ CANO,                                                Appellants,

                                          v.

GARSTIVA INVESTMENTS, L.L.C.,                       Appellee.
____________________________________________________________

              On appeal from the 93rd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Rodriguez and Perkes
                       Memorandum Opinion Per Curiam

      Appellants, Strategic Future Investments, L.L.C. and Juanita Inez Cano,

attempted to perfect an appeal from a judgment entered by the 93rd District Court of

Hidalgo County, Texas, in cause number C-3793-10-B-1. Judgment in this cause was

signed on June 14, 2012. No motion for new trial was filed.
        Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

        A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the

predecessor to Rule 26). However, appellant must provide a reasonable explanation for

the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,

140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567

(Tex. App.BWaco 2002, no pet.).

        Pursuant to Texas Rule of Appellate Procedure 26.1, appellants’ notice of appeal

was due on July 16, 20121, but was not filed until October 17, 2012. On October 22,

2012, the Clerk of this Court notified appellants of this defect so that steps could be taken

to correct the defect, if it could be done. Appellants were advised that, if the defect was

not corrected within ten days from the date of receipt of this Court’s letter, the appeal

would be dismissed. To date, no response has been received from appellants.

        The Court, having examined and fully considered the documents on file,

appellants’ failure to timely perfect their appeal, and appellants’ failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

1
  Because the thirtieth day fell on a Saturday, appellants had until the following Monday, July 16, 2012 to file
the notice of appeal. See TEX. R. APP. P. 4.1.

                                                       2
jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).

                                                PER CURIAM

Delivered and filed the 13th
day of December, 2012.




                                       3